ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Al-Wafa Al-Dayim Company                      )      ASBCA No. 59530
                                              )
Under Contract No. DABVOl-04-C-0176           )

APPEARANCE FOR THE APPELLANT:                        Robert S. Gardner, Esq.
                                                      Colorado Springs, CO

APPEARANCES FOR THE GOVERNMENT:                      Raymond M. Saunders, Esq.
                                                      Army Chief Trial Attorney
                                                     CPT Vera A. Strebel, JA
                                                      Trial Attorney

                                ORDER OF DISMISSAL

        On 9 September 2014, the government moved to dismiss this appeal, arguing,
inter alia, that this appeal involved a Coalition Provisional Authority contract over which
the Board lacked jurisdiction. By letter dated 8 January 2015, appellant requested to
withdraw its appeal conditioned on dismissal of the appeal without prejudice.
Appellant's 8 January 2015 letter stated, in pertinent part:

      Appellant makes the request to withdraw its appeal in recognition of
      the fact that the contract under which Appellant's claims arise was a
      contract with the Coalition Provisional Authority (CPA). The
      Board's decisions have made it very clear that the Board does not
      have jurisdiction over contracts with the CPA. Thus, further pursuit
      of the appeal before the Board is, in all likelihood, futile. See Agility
      Logistics Services Company KSC, ASBCA No. 57415, December
      09, 2014.

The government does not object to appellant's request. Accordingly, this appeal is
dismissed from the Board's docket without prejudice.

      Dated: 21January2015


                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59530, Appeal of Al-Wafa Al-Dayim
Company, rendered in conformance with the Board's Charter.

      Dated:



                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           2